internal_revenue_service department of the treasury number release date uil constitution avenue nw washington dc person to contact telephone number refer reply to cc ita b6 cam-100872-99 date date subject request concerning method_of_accounting for transportation and material handling costs related to coal used to produce electricity we sent the following letter to ein hereinafter the taxpayer detailing our reasons for denying permission for its subsidiary ein hereinafter the subsidiary to make a requested change in accounting_method the taxpayer had filed a form_3115 application_for change in accounting_method on behalf of the subsidiary seeking permission to change the subsidiary’s method_of_accounting for certain coal transportation and material handling costs for the tax_year beginning facts the taxpayer is the parent_corporation of an affiliated_group filing consolidated income_tax returns on a calendar_year basis the taxpayer and all of its subsidiaries use an overall accrual_method of accounting the taxpayer has filed a form_3115 to obtain permission to change the accounting_method for certain coal transportation and material handling costs incurred by the subsidiary the subsidiary is a public_utility in the trade_or_business of producing and selling electricity to the general_public no change in accounting_method has been requested regarding the taxpayer or its other subsidiaries to produce electricity for sale the subsidiary burns coal at power generating plants the taxpayer seeks permission to change how the subsidiary accounts for the costs of transporting coal between the point where title to the coal is obtained which ordinarily is at the mine itself and the power plant where the coal will be used in the production of electricity this transportation may be via rail car barge truck or conveyor belt the taxpayer also seeks permission to change how the subsidiary accounts for the costs associated with the handling of the coal after it is delivered to the power plant for example payroll_taxes and salaries and benefits paid to personnel handling the coal once it is at the plant site alternatively the taxpayer requests page approval for the subsidiary to use a particular facts and circumstances allocation method as referenced by sec_1_263a-1 under the present accounting_method the subsidiary capitalizes coal transportation and material handling costs as part of the cost of the coal thus these costs do not enter into the subsidiary's computation of taxable_income until the tax_year in which the coal is actually burned to generate electricity because of the nature of electricity the burning of coal is almost simultaneous with the sale of the electricity produced under the proposed accounting_method the subsidiary would deduct under sec_162 coal transportation and material handling costs in the tax_year in which the costs are incurred none of these costs would be capitalized at the time the taxpayer filed the form_3115 the taxpayer was under examination the form_3115 was filed with the consent of the director as specified in section of revproc_97_27 1997_1_cb_680 denial of consent the cost of transporting coal from the place where title is obtained to a power plant where it can be used in the production of electricity is a cost of acquisition that is properly treated as part of the cost of the coal see generally revrul_72_113 1972_1_cb_99 maier brewing company v commissioner tcmemo_1987_385 aff’d 916_f2d_716 9th cir sears oil co inc v commissioner tcmemo_1965_39 34_tc_776 aff’296_f2d_732 6th cir cert denie369_us_860 accordingly the subsidiary’s present method of capitalizing coal transportation costs is a correct method_of_accounting and not an incorrect method as asserted by the taxpayer as part of the cost of coal these transportation costs would not enter into the computation of taxable_income until the coal is consumed when electricity is produced and sold this would be the case regardless of whether the cost including acquisition the particular method proposed is as follows inventoriable costs x ending inventory costs allocated to inventory kilowatt-hours produced inventoriable costs includes the cost of the coal consumed and all coal transportation and handling costs incurred in the year kilowatt-hours produced is the actual amount of kilowatt-hours of electricity produced in the year ending inventory is the amount of kilowatt-hours of electricity produced in the year that have yet to be sold and remain on hand at year end page costs of coal used to produce electricity is deemed to be a direct or indirect material cost subject_to sec_263a or materials_and_supplies subject_to sec_1_162-3 in contrast the cost of handling coal at a power plant is not a cost of acquisition see sec_1_162-3 however the subsidiary's present method of capitalizing these costs is also a correct method_of_accounting under sec_263a costs associated with this coal do not enter into the computation of taxable_income until the coal is consumed when electricity is produced and sold handling costs as a cost associated with property that is held for future production must be capitalized in accordance with the requirements of sec_263a application of sec_263a sec_263a applies to the cost of transporting and handling coal used in the production of electricity for sale to customers as follows producers of electricity are subject_to sec_263a generation of electricity constitutes production of tangible_personal_property see helvey v wabash county remc n e 2d ind app minnesota power light company v taxing district n w 2d minn curry v alabama power co so 2d ala state tax commission v marcus j lawrence mem hosp p 2d ariz thus all direct and indirect_costs attributable to the production of electricity for sale to customers are subject_to capitalization in accordance with the requirements of sec_263a and the regulations thereunder see sec_263a and sec_263a sec_1_263a-1 the cost of coal becomes a cost of electricity produced when the coal is consumed in the ordinary course of production sec_1 263a- e i a provides that producers must capitalize direct_material_costs which include the cost of those materials that become an integral part of specific property produced and those materials that are consumed in the ordinary course of production and that can be identified or associated with particular units or groups of units of property produced arguably coal used to produce electricity constitutes a direct material cost because it is consumed in the production of electricity and can be directly associated with particular units of property produced that is there is a direct connection between tons of coal consumed and kilowatt-hours of electricity thereby produced however even if the cost of coal was deemed to not qualify as a direct material cost under sec_1_263a-1 coal would still be subject_to sec_263a as an indirect material cost sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale including indirect material_costs which include the cost of materials that are not an integral part of specific property produced and the cost of materials consumed in the ordinary course of performing production or resale page activities that cannot be identified or associated with particular units or groups of units of property note a cost described in sec_1_162-3 relating to the cost of a material or supply specifically is listed as an indirect material cost for purposes of sec_263a sec_263a requires capitalization of coal transportation and handling costs sec_263a requires accumulation of costs associated with the production of property until those costs can be attributed to property produced and matched with income from the sale of that property see preamble to sec_263a s rep no 99th cong 2d sess coal transportation costs that is those costs not already accounted for as an acquisition_cost that is part of the cost of coal and material handling costs must be accumulated until the subsidiary is able to allocate those costs as a cost of the electricity produced when the associated coal is consumed accumulating coal transportation and material handling costs until the coal is consumed is consistent with the rule for pre-production costs that appears in sec_1_263a-2 which provides that if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to that property for example purchasing storage handling and other costs even though production has not begun application of sec_1_162-3 the cost of transporting coal from the place where title is obtained to a power plant where it can be used in the production of electricity cannot be deducted until the coal is consumed even if coal is deemed to be materials_and_supplies subject_to sec_1_162-3 sec_1_162-3 provides that taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made these charges include acquisition transportation costs conclusion coal transportation and material handling costs are subject_to capitalization requirements and cannot be deducted until the associated coal is consumed and electricity is produced sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income see also sec_446 sec_446 and sec_1_446-1 provide that a taxpayer must secure consent of the commissioner before changing a method_of_accounting in order to clearly reflect income the subsidiary must continue to capitalize coal transportation and material handling costs and not include those costs in the computation of taxable_income until the associated coal is consumed in the actual production of electricity accordingly permission to change to the proposed method_of_accounting for coal transportation and material handling costs which would not clearly reflect income is denied similarly permission for the subsidiary to change to the page proposed alternative facts and circumstances allocation method is denied the alternative method would not clearly reflect income because it improperly accelerates the deduction of coal transportation and material handling costs that are associated with electricity that will not be produced until a subsequent tax_year this letter is directed only to the taxpayer and may not be used or cited as precedent sincerely office of associate chief_counsel income_tax and accounting thomas a luxner chief branch
